DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The word beyoind is misspelled again.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al (US Pub No. 20150028388).


With respect to claim 1,Majumdar et al discloses a gate dielectric (802B,602,Fig.8B); a gate electrode (804B,Fig.8B) on the gate dielectric, the gate  the gate electrode comprising a transistor gate (Fig.8B), the transistor gate comprising: a first part above a substrate that has a first width (narrower portion of 804B,Fig.8B); and a second part (top portion of 804B,Fig.8B) above the first part that is centered with respect to the first part and that has a second width that is greater than the first width (Fig.8b), wherein the first part and the second part form a single monolithic T-gate structure (Fig.8B); and an isolation layer (112, Fig.8B) laterally adjacent to the first part of the gate electrode (this is in accordance with applicant’s own specification since dielectric material  intervene between the isolation layer and gate electrode in applicant’s drawings), wherein a portion of the gate dielectric is on uppermost surface of the isolation layer (on upper right corner,Fig.8B), and wherein the isolation layer extends laterally beyond the gate dielectric (Fig.8B), and wherein the isolation layer is a single continuous layer from a location vertically beneath the gate dielectric to location laterally beyond the gate dielectric layer (Fig.8b). However, Majumdar et al does not explicitly disclose spacer 602 is made from dielectric material. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the art cited above such that the spacer is made from dielectric material in order to avoid formation of unwanted capacitance around the gate electrode.

 	With respect to claim 2, Majumdar et al discloses wherein the transistor gate is surrounded by a high-k material (802B,Fig.8B, any material would satisfy this material).

With respect to claim 6, Majumdar et al discloses wherein the first part extends through the isolation layer (Fig.8B).


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al (US Pub No. 20150028388), in view of Radosavljevic et al (US Pub No. 20200155701).

 	With respect to claim 3, Majumdar et al does not explicitly disclose wherein the transistor gate is surrounded by a work function setting material. On the other hand, Radosavljevic et al discloses gate (224,Fig.2H) is surrounded by a work function setting material (222,Fig.2H). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Majumdar et al according to the teachings of Radosavljevic et al such that work function is used in order to adjust the threshold voltage to a correct value when using high K gate dielectric material.

 	With respect to claim 4, Majumdar et al discloses that buffer layer is made from InAlAs  (Para 31); however, Majumdar et al does not explicitly disclose wherein the first part is formed above a gallium nitride epitaxial layer. On the other hand, Radosavljevic et al discloses that InAlAs and Gan are interchangeable (Para 18). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the reference cited above according to the teachings of Radosavljevic et al such that Gan is used instead of InAlAs because they are interchangeable. However, arts cited above do not explicitly disclose that GaN is epitaxial. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that epitaxial layer is formed in order to form a high quality film.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al (US Pub No. 20150028388), in view of Then et al (WO 2017099707).


 	With respect to claim 5, Majumdar et al does not explicitly disclose wherein the first part extends through a polarization layer. On the other hand, Then et al discloses wherein the first part (lower portion of 294 and 292,Fig.2F) extends through a polarization layer (250, Fig.2F). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Majumdar et al according to the teachings Then et al such that there is a polarization layer such that the gate goes through the polarization layer in order to better control the channel region.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al (US Pub No. 20150028388), in view of Chu et al (US Pub No. 20110049526).

 	With respect to claim 7, Majumdar et al does not explicitly disclose wherein the first part extends through an adhesion layer. On the other hand, Chu et al discloses wherein the first part extends through an adhesion layer (62, Fig.Fig.16, claim 7 which is made out of oxide, 62 is right below etch stop layer, and applicant specification states that adhesion layer is made from silicon oxide). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above according to the teachings of Chu et al such that right below the etch stop layer oxide layer such as silicon oxide is formed in order to have additional barrier layer between device region and gate region to minimize the defect, while use a common material such as silicon oxide.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al (US Pub No. 20150028388), in view of Then et al (WO 2017099707).


 	With respect to claim 5, Majumdar et al does not explicitly disclose wherein the first part extends through a polarization layer. On the other hand, Then et al discloses wherein the first part (lower portion of 294 and 292,Fig.2F) extends through a polarization layer (250, Fig.2F). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Majumdar et al according to the teachings Then et al such that there is a polarization layer such that the gate goes through the polarization layer in order to better control the channel region.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al (US Pub No. 20150028388), in view of Chu et al (US Pub No. 20110049526).

 	With respect to claim 7, Majumdar et al does not explicitly disclose wherein the first part extends through an adhesion layer. On the other hand, Chu et al discloses wherein the first part extends through an adhesion layer (62, Fig.Fig.16, claim 7 which is made out of oxide, 62 is right below etch stop layer, and applicant specification states that adhesion layer is made from silicon oxide). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above according to the teachings of Chu et al such that right below the etch stop layer oxide layer such as silicon oxide is formed in order to have additional barrier layer between device region and gate region to minimize the defect, while use a common material such as silicon oxide.

Response to Arguments
Applicant's arguments filed on 09/14//2022 have been fully considered but they are not persuasive. The new isolation layer reads on the new amendment as shown in the rejection above.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895